Citation Nr: 0841750	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pelvic disorder.

2.  Entitlement to increased evaluation for migraine 
headaches

3.  Entitlement to an initial compensable evaluation for 
onychomycosis of the left thumbnail and toenails.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbar strain.

5.  Entitlement to an initial compensable evaluation for 
tinea pedis, tinea corporis and tinea cruris.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
September 1999, with prior unverified active and inactive 
service.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran's appeal was previously before the Board in 
August 2007, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

The Board notes that in an April 2008 rating decision, the RO 
granted the veteran an increased disability rating for his 
service-connected onychomycosis of the left thumbnail and 
toenails.  An evaluation of 10 percent was assigned, 
effective 
March 11, 2008.


FINDINGS OF FACT

1.  In a statement received in July 2008, prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw his appeal for service 
connection for a pelvic disorder, an increased rating for 
onychomycosis of the left thumbnail and toenails, and an 
increased rating for migraine headaches.  

2.  During the period of this claim, the veteran's low back 
disability has not been productive of a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician; nor has there been any evidence of favorable or 
unfavorable ankylosis.

3.  Prior to September 26, 2003, the veteran's low back 
disability was manifested by limitation of motion that more 
nearly approximated slight than moderate; there was no 
lumbosacral strain with muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in a 
standing position.

4.  During the period of this claim, forward flexion of the 
thoracolumbar spine has not been greater than 30 degrees, but 
less than 60 degrees; the combined range of motion of the 
thoracolumbar spine has not been greater than 120 degrees; 
and there has been no muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  The veteran's tinea pedis has not been manifested by 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area; nor does it affect at least 5 
percent of the entire body or require intermittent systemic 
therapy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the issues of entitlement to service connection for a pelvic 
disorder, an increased rating for onychomycosis of the left 
thumbnail and toenails, and an increased rating for migraine 
headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2008).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).

3.  The criteria for an initial compensable rating for tinea 
pedis have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code (DC) 7806, 7813 (effective prior to and as of August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Pelvic Disorder; Increased Rating 
for Onychomycosis of the Left Thumbnail and Toenails; 
Increased Rating for Migraine Headaches

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(b) (2008).

In a written statement of July 2008, the veteran indicated 
his desire to withdraw his appeal for service connection for 
a pelvic disorder, an increased rating for onychomycosis of 
the left thumbnail and toenails, and an increased rating for 
migraine headaches.  The Board finds that this statement 
qualifies as a valid withdrawal of this issues under 38 
C.F.R. § 20.204.  

In light of the veteran's withdrawal of his appeal with 
respect to these issues, there remains no allegation of error 
of fact or law for appellate consideration.  Accordingly, the 
appeals will be dismissed.



Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Chronic Lumbar Strain

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question. 

As a preliminary matter, the Board notes that during the 
pendancy of this claim, the criteria for rating disabilities 
of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  In VAOPGCPREC 7- 
2003, the General Counsel held that Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  The General Counsel held that the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  The 
General Counsel indicated that pursuant to Supreme Court and 
Federal Circuit precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date along with prospective application of the old 
criteria that were in effect at the time when the veteran 
first filed the claim on appeal.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that a 50 percent evaluation is warranted if 
there is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2008).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following: 
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

In response to his claim for service connection for a low 
back disability, the veteran was afforded a VA examination in 
September 2002.  At that time, he reported recurring low back 
pain since sustaining an injury to his low back in a motor 
vehicle accident during active military service in 1995.  He 
reported no symptoms suggestive of radiculopathy.

On physical examination, the examiner noted that the veteran 
moved gingerly when asked to perform range of motion 
exercises, what was different from his observed ability to 
get up and down out of a chair easily, as well as up and down 
off the examination table without any difficulty or 
discomfort.  The examiner also noted that the veteran only 
forward flexed to 20 degrees before complaining of low back 
pain and extension was to 5 degrees with isolated low back 
symptoms.  Lateral bending was to 30 degrees on both sides 
without low back symptoms and he had reproducible low back 
symptoms with hip rotation, which was done without any 
rotation of the lumbar spine.  The examiner also noted that 
the veteran had exquisite tenderness to light touch 
throughout the lumbar spine paraspinous musculature.  There 
was no spasm noted, but deep palpation could not be performed 
due to the extreme tenderness.  No midline tenderness was 
noted and no sacroiliac joint or sciatic notch tenderness was 
noted bilaterally.  The examiner's impression was chronic low 
back pain with no evidence of significant degenerative change 
in the lumbar spine.

X-rays revealed sacralization at L-5, disc space narrowing 
with osteophytosis, worse at L4-5 and L5-S1, and facet 
sclerosis at L4-5 and L5-S1.  The impression was multi-level 
degenerative disc and facet disease worse at L4-S1 and no 
acute fracture or subluxation.

In a February 2003 rating decision, based on the results from 
the September 2002 VA examination, the RO assigned an initial 
disability evaluation of 10 percent for chronic lumbar 
strain, effective October 1, 1999.

In an August 2007 remand, the Board noted that the September 
2002 VA examination report did not contain the degree of 
rotation of the thoracolumbar spine, such that the combined 
range of motion could be ascertained.  Moreover, the examiner 
reported that the veteran's forward flexion was to 20 degrees 
before complaining of pain, but he did not indicate whether 
that measurement was the full extent of the veteran's forward 
flexion.  As discussed above, the examiner also indicated 
that the veteran moved very gingerly when asked to perform 
range of motion, which was different from what he observed 
when the veteran moved around the examination room.  Based on 
all the aforementioned factors, the veteran was afforded his 
most recent VA examination in March 2008.

On examination in March 2008, the veteran reported chronic 
back pain, stiffness, spasms and decreased motion with 
prolonged sitting and standing.  He also complained of leg 
numbness and paresthesia.  He denied any significant 
incapacitating episodes during the previous year and reported 
that he had lost less than one week of work during the 
previous year due to back pain.

On physical examination, there was no evidence of spasm or 
guarding.  There was tenderness and pain on motion.  Posture 
and gait were normal.  There was no evidence of scoliosis or 
kyphosis or any other abnormal spinal curvatures.  On range 
of motion testing, flexion was to 40 degrees, extension to 25 
degrees, lateral flexion to 20 degrees bilaterally and 
rotation to 30 degrees bilaterally.  All motion was with 
pain.  The examiner also noted that although the veteran only 
flexed to 40 degrees during testing, he was observed sitting 
with ease at 90 degrees of flexion.  Motor strength was 
graded as 5/5, there was normal sensory examination of the 
lower extremities and reflexes were normal in the lower 
extremities.

The claim from which this appeal stems has been in effect 
since June 2000.  Accordingly, the criteria in effect prior 
to September 26, 2003 and after September 26, 2003 must be 
considered.

Under the criteria in effect prior to September 26, 2003, the 
veteran's low back disability is rated as 10 percent 
disabling under Diagnostic Code 5295.  As noted above, in 
order for the veteran to be entitled to a higher evaluation 
of 20 percent under this diagnostic code, there must be 
medical evidence of lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  There was no evidence of such 
symptoms on examination in September 2002 or prior to that 
time.  Accordingly, a rating higher than 10 percent is not 
warranted under Diagnostic Code 5295.

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5293 or 5292.  The evidence 
does show that prior to September 26, 2003, the veteran had 
limitation of motion of the lower back, and although the 
September 2002 examination report is incomplete with regard 
to range of motion testing (full range of motion not 
measured-examiner only noted the points at which pain 
began), there is no other evidence of record showing that the 
veteran's limitation of motion was considered more than mild 
at that time.  Furthermore, there is no evidence whatsoever 
in the record of intervertebral disc syndrome or 
incapacitating episodes, as they are defined in the rating 
schedule.  Accordingly, a rating higher than 10 percent is 
also not warranted under Diagnostic Codes 5293 and 5292.

Under the general rating formula for diseases and injuries of 
the spine, a rating of 10 percent is warranted if there is 
evidence showing forward flexion of the thoracolumbar greater 
than 60 degrees, but not greater than 85 degrees, the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees, or 
there is muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour.  
During the March 2008 VA examination, there was evidence of 
tenderness and pain on motion, but posture and gait were 
described as normal and there was no evidence of scoliosis or 
kyphosis or any other abnormal spinal curvatures.  
Furthermore, the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees but not 
greater than 235 degrees.  Accordingly, the veteran meets the 
criteria for a 10 percent rating under the general rating 
formula.  A higher rating of 20 percent is warranted under 
the general rating criteria if there is evidence showing 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  On 
examination in March 2008, the veteran demonstrated forward 
flexion of only 40 degrees during testing, but was observed 
sitting with ease at 90 degrees of flexion.  Furthermore, the 
combined range of motion was greater than 120 degrees with 40 
degrees or 90 degrees of flexion, and despite the veteran's 
reports, on direct examination, there was no evidence of 
spasms or guarding.  Accordingly, a rating higher than 10 
percent is also not warranted under the general rating 
criteria.

With regard to the Deluca factors, the Board finds that the 
assigned 10 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.

During his September 2002 VA examination, the veteran 
reported recurring low back pain, but the examiner noted that 
he was able to get up and down out of a chair easily, as well 
as up and down off the examination table without any 
difficulty or discomfort.  On examination in March 2008, he 
reported moderate low back pain described as an ache or 
tightness, 1 to 6 days a week, which lasted for hours and was 
worse with prolonged sitting and standing.  However, he also 
reported that he was able to walk 1-3 miles, he did not use 
any assistive devices or aids and he did not have any 
significant incapacitating episodes during the previous 12 
months.  Furthermore, although the examiner noted that there 
was pain during flexion and extension of the thoracolumbar 
spine after repetitive use, there was no additional loss of 
motion on repetitive use of the joint after flexion, 
extension or rotation.  The Board also notes that the veteran 
reported that his low back disability has significant effects 
on his usual occupation, evident in his increased 
absenteeism.  However, he also reported that he had missed 
less than one week of time from work during the previous year 
due to his low back disability.  Finally, the Board also 
notes that although the veteran reported that his low back 
disability has a mild effect on usual daily activities such 
as chores, shopping, exercise, recreation, bathing, dressing 
and grooming; he reported no effects on sports, traveling, 
feeding and toileting.  

Accordingly, the Board finds that a higher disability rating 
is not warranted under the DeLuca provisions.

Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not warranted.

Tinea pedis, Tinea corporis and Tinea cruris

Since the initial grant of service connection, the veteran's 
skin disability has been assigned a non-compensable rating.  
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

The regulations for the evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49,590 
(July 31, 2002).  When regulations are changed, as in the 
instant case, during the course of the veteran's claim, the 
criteria that are to the advantage of the veteran should be 
applied.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 
3-2000 (Apr. 10, 2000).  However, the veteran is not entitled 
to consideration of the revised regulations prior to their 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g).

Under the prior version of DC 7813, dermatophytosis is to be 
rated as scars, disfigurement, etc. or on the extent of 
constitutional symptoms, physical impairment.  38 C.F.R. § 
4.118, DC 7813 (effective prior to August 30, 2002).  Unless 
otherwise provided, DC 7813 is rated for eczema, dependent 
upon location, extent, and repugnant or otherwise disabling 
character of manifestations.  Id.  Under the former DC 7806, 
for eczema, a 10 percent rating is warranted for a skin 
disorder with exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, DC 
7806 (effective prior to August 30, 2002).

Revised DC 7813 provides that dermatophytosis (ringworm: of 
body, tinea corporis; of head, tinea capitis; of feet, tinea 
pedis; of beard area, tinea barbae; of nails, tinea unguium; 
of inguinal area (jock itch), tinea cruris) is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or as dermatitis (DC 
7806), depending upon the predominant disability.  See 38 
C.F.R. § 4.118, DC 7813 (effective August 30, 2002).  In this 
case, the veteran's skin disability should be rated under 
dermatitis, as his tinea pedis does not include any medical 
findings of disfigurement or scars.

Under the revised rating criteria provided by DC 7806, a 10 
percent rating is assigned where at least 5 percent but not 
more than 20 percent of the entire body is affected, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  38 C.F.R. § 4.118, DC 7806 (effective August 
30, 2002).

Service medical records indicate that, at various times 
during his active military service, the veteran was treated 
for fungal rashes on his face, hands, feet and groin.  

In response to his claim for service connection, the veteran 
was afforded an examination for his tinea pedis in September 
2002.  At that time the examiner noted some scaly rash on the 
veteran's feet, including the soles of his feet and noted 
that the rash at his genital area was resolved.  The 
impression was tinea pedis, tinea cruris and tinea corporis 
resolved. 

On VA examination in March 2008, along with symptoms related 
to his onychomycosis, the veteran reported experiencing an 
intermittent rash in the groin area during hot weather which 
he treated three times a week during the previous 12-months 
with a medicated powder which was neither a corticosteroid 
nor an immunosuppressive.  He denied any problems with tinea 
corporis or tinea pedis.  The examiner also noted that the 
veteran's tinea cruris was asymptomatic at that time.  The 
diagnosis included tinea cruris.

The veteran does not meet the criteria for a compensable 
rating under the prior regulation.  While the veteran has 
reported experiencing chronic fungal infections with severe 
itching of his feet (see February 2003 notice of 
disagreement) and a rash in the groin area; he has only been 
shown on clinical examination to have a scaly rash on his 
feet.  He has not been shown on examination to have 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  Therefore, a compensable rating 
under prior DC 7813 is unwarranted.

Likewise, a compensable rating under the revised criteria is 
not warranted.  There is no indication that the veteran's 
tinea pedis affects at least 5 percent of his entire body, 
that any exposed area is currently affected or that he 
requires intermittent systemic therapy for less than six 
weeks during the twelve month period.  See 38 C.F.R. § 4.118, 
DC 7806 (effective August 30, 2002).  

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's tinea pedis was compensably 
disabling.  He is accordingly not entitled to receive a 
"staged" rating.  Fenderson, supra.

Extra-schedular consideration

Finally, there is no evidence that the veteran has been 
hospitalized for tinea pedis.  There is also no evidence 
suggesting that this disability has prevented him from 
working.  The existing schedular rating is already based upon 
the average impairment of earning capacity, and is intended 
to be considered from the point of view of the veteran 
working or seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).  Therefore, the preponderance of the evidence is 
against an initial compensable rating for tinea pedis.  38 
U.S.C.A. § 5107.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in August 2001 and October 2007, the 
veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  The 
veteran was given the specific notice required by Dingess v. 
Nicholson in the October 2007 letter and the April 2008 
supplemental statement of the case.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claims.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.




ORDER

An initial rating in excess of 10 percent for chronic lumbar 
strain is denied.

An initial compensable rating for tinea pedis, tinea corporis 
and tinea cruris is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


